
	

115 HR 3058 RH: Gateway Arch National Park Designation Act
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 399
		115th CONGRESS2d Session
		H. R. 3058
		[Report No. 115–534]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2017
			Mr. Clay (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Natural Resources
		
		January 29, 2018Additional sponsor: Mr. Luetkemeyer
			January 29, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To redesignate the Jefferson National Expansion Memorial in the State of Missouri as the Gateway Arch National Park.
	
	
 1.Short titleThis Act may be cited as the Gateway Arch National Park Designation Act. 2.Designation of Gateway Arch National Park (a)RedesignationThe Jefferson National Expansion Memorial established under the Act of May 17, 1954 (16 U.S.C. 450jj et seq.), shall be known and designated as the Gateway Arch National Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Jefferson National Expansion Memorial shall be considered to be a reference to the Gateway Arch National Park.
			
	
		January 29, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
